DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The applicant is reminded of their duty to disclose (see 2001 of MPEP). 

Drawings
The drawings are objected to because 
Reference numbers “102” and “124” are both described in the specification as referring to “a visible surface or side” (see [0021-0024]), however, the reference numbers point to different areas of the laminated card in Figure 2.
Reference number “124” is said to refer to multiple different parts, such as “a visible surface or side” ([0021-0024]); “an interface side 124” ([022]); “the interface side 124 of core stock layer 106” ([0022]); and “the side 124 of the core stock layer 106” ([0023]). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, there is insufficient antecedent basis for “the intermediate filmic layer” recited in lines 5-6 in the claim.
Regarding claim 20, it is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to its dependency from claim 19. 


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 3, 4, 5, 6, 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes et al. (US 2008/0232221).
Regarding claims 1, 3, 4 and 8, Holmes et al. teaches an optically variable magnetic strip assembly (laminated core stock sheet), which addressed issues with respect to electrostatic discharge commonly found with magnetic strips on payment and identity documents, the optically variable magnetic strip assembly (laminated core stock sheet) comprising a magnetic layer (5; core substrate layer), a metal reflection enhancing layer (30; intermediate filmic layer) coupled to the magnetic layer (5; core substrate) by a primer layer (4), and a surface relief structure (2), wherein the metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a discontinuous metal layer in the form of a metal screen or a metal layer comprising at least one metal portion  to ensure that there is no conductive path along the full length of the optically variable effect generating layer, thus reducing or avoiding the problems associated with electrostatic discharge (Figure 4-12; [0016-0028, 0061-0083]). 
As discussed above, the metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a plurality of metal portions (plurality of conductive bodies) in the form of a metal screen layer, as illustrated by Figures 4 through 6, or a discontinuous metal layer comprised of metal portions (31) and gaps (32) as shown in Figures 7 and 8, or as a discontinuous metal layer comprised of metal portions (31) and demetallized dot screen areas (33) as shown in Figures 9 through 12  ([0061-0083]). The gaps between the metal portions allows for the reduction of risk of an electrostatic discharge bridging the gap while also providing an aesthetic appearance ([0061-0083]). The metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a metal screen 
Regarding claim 2, Holmes et al. teaches all the limitations of claim 1, and the screened metal layer shown by Figures 4 through 6 illustrates an embodiment wherein the plurality of metal portions extends are spaced apart from each other in two or more directions of a plane within the metal reflection enhancing layer (30; intermediate filmic layer). 
Regarding claims 5 and 6, Holmes et al. teaches all the limitations of claim 1 above, and since Holmes et al. teaches a metal reflection enhancing layer (30; intermediate filmic layer) comprised of a discontinuous metal layer having gaps between metal portions to ensure that there is no conductive path along the full length of the optically variable effect generating layer, thus reducing or avoiding the problems associated with electrostatic discharge (Figure 4-12; [0016-0028, 0061-0083]), the metal reflection enhancing layer would inherently meet the limitation of claim 5 reciting “wherein spacing between plural conductive bodies of the intermediate filmic layer permits wirelessly communicated electromagnetic waves through the intermediate filmic layer” and the limitation of claim 6 reciting “wherein the intermediate filmic layer does not inhibit the electromagnetic waves having sub-gigahertz frequencies from passing through the intermediate filmic layer”. The instant specification does not define a 
  Regarding claim 7, Holmes et al. teaches all the limitations of claim 1 above, and further teaches as shown by Figures 4 through 12, that the metal portions within the metal reflection enhancing layer (30; intermediate filmic layer) are disposed in and spaced apart from each other in a plane that is parallel to the magnetic layer (5; core substrate layer).
Regarding claim 19 and 20, Holmes et al. teaches an optically variable magnetic strip assembly (laminated assembly), which addressed issues with respect to electrostatic discharge commonly found with magnetic strips on payment and identity documents, the optically variable magnetic strip assembly (laminated core stock sheet) comprising a magnetic layer (5; core substrate layer), a metal reflection enhancing layer (30; intermediate filmic layer) coupled to the magnetic layer (5; core substrate) by a primer layer (4), and a surface relief structure (2), wherein the metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a discontinuous metal layer in the form of a metal screen or a metal layer comprising at least one metal portion  to ensure that there is no conductive path along the full length of the optically variable effect generating layer, thus reducing or avoiding the problems associated with electrostatic discharge (Figure 4-12; [0016-0028, 0061-0083]). 
As discussed above, the metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a plurality of metal portions (plurality of conductive bodies) in the 
The limitation reciting “configured to be separated into plural smaller cards” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. Furthermore, in Figures 14 and 15, Holmes et al. shows die cut lines where the card can be die-cut after lamination, therefore the invention of Holmes et al. is capable of performing in the manner claimed. 

Claims 1, 2, 3, 5, 6, 7 and 8 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Heim (US 2011/0091665) as evidenced by Holmes et al. (US 2008/0232221).
Regarding claims 1, 2, 3 and 8, Heim teaches a security element on a data carrier (laminated card stock sheet), the security element is comprised of a screened metal layer (1; intermediate filmic layer) comprised of a uniform or non-uniform distribution (repeating pattern) of grid elements (3; plurality of conductive bodies) laterally spaced apart from each other in two or more directions applied to the surface of a substrate (2; core substrate layer), wherein a dielectric layer (5) and an opaque screen (6) with grid elements (7) is applied thereon (Figure 1, 2, 3, [0006-0019, 0021-
Heim does not expressly state that the grid elements (3; plurality of conductive bodies) are spaced apart from each other within the screened metal layer (1; intermediate filmic layer) such that the grid elements (3;plurality of conductive bodies) prevent conduction of electrostatic discharge through the screened metal layer (1; intermediate filmic layer)as recited by claim 1 or that no conductive pathway exists as recited by claim 8, however, such a feature would be inherent to the screen metal layer (1; intermediate filmic layer) as evidenced by Holmes et al. As stated above, Holmes et al. teaches an optically variable magnetic strip assembly (laminated core stock sheet), which addressed issues with respect to electrostatic discharge commonly found with magnetic strips on payment and identity documents, the optically variable magnetic strip assembly (laminated core stock sheet) comprising a magnetic layer (5; core substrate layer), a metal reflection enhancing layer (30; intermediate filmic layer) coupled to the magnetic layer (5; core substrate) by a primer layer (4), and a surface relief structure (2), wherein the metal reflection enhancing layer (30; intermediate filmic layer) is comprised of a discontinuous metal layer in the form of a metal screen or a metal layer comprising at least one metal portion  to ensure that there is no conductive path along the full length of the optically variable effect generating layer, thus reducing or avoiding the problems associated with electrostatic discharge (Figure 4-12; [0016-0028, 0061-0083]). 
The instant specification does not provide any specific requirements as to the spacing of the plural conductive bodies, therefore, as Holmes et al. teaches a metal screen layer is used to prevent electrostatic discharge, the metal screen layer in the security element taught by Heim would inherently possess this property as well. 
Regarding claims 5 and 6, Heim teaches all the limitations of claim 1 above, and since Heim teaches a grid elements (3; plurality of conductive bodies) are spaced apart from each other within the screened metal layer (1; intermediate filmic layer) (Figure 1, 2, 3, [0006-0019, 0021-0030, 0033-0043]), screened metal layer (1; intermediate filmic layer) would inherently meet the limitation of claim 5 reciting “wherein spacing between plural conductive bodies of the intermediate filmic layer permits wirelessly communicated electromagnetic waves through the intermediate filmic layer” and the limitation of claim 6 reciting “wherein the intermediate filmic layer does not inhibit the electromagnetic waves having sub-gigahertz frequencies from passing through the intermediate filmic layer”. The instant specification does not define a specific gap size between the metal portions that is required to achieve these specific feature, therefore, if the spacing between metal portions is sufficient to reduce electrostatic discharge as evidenced by Holmes et al. above, then it would also inherently allow for electromagnetic waves having sub-gigahertz frequencies to be wirelessly communicated.
Regarding claim 7, Heim teaches all the limitations of claim 1 above, and as shown by Figures 1-3, the grid elements (3; plurality of conductive bodies) are disposed in and spaced apart from each other in a plane that is parallel to the substrate (2; core substrate layer) within the screened metal layer (1; intermediate filmic layer). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US 2008/0232221) in view of Whitney (US 2007/0211398).
Regarding claims 9, 11, 13, 14, 15, , Holmes et al. teaches an optically variable magnetic strip assembly (first laminated core stock sheet), which addressed issues with respect to electrostatic discharge commonly found with magnetic strips on payment and identity documents, the optically variable magnetic strip assembly (first laminated core stock sheet) comprising a magnetic layer (5; first core substrate layer), a metal reflection enhancing layer (30; first intermediate filmic layer) coupled to the magnetic 
As discussed above, the metal reflection enhancing layer (30; first intermediate filmic layer) is comprised of a plurality of metal portions (plurality of conductive bodies) in the form of a metal screen layer, as illustrated by Figures 4 through 6, or a discontinuous metal layer comprised of metal portions (31) and gaps (32) as shown in Figures 7 and 8, or as a discontinuous metal layer comprised of metal portions (31) and demetallized dot screen areas (33) as shown in Figures 9 through 12  ([0061-0083]). The gaps between the metal portions allows for the reduction of risk of and electrostatic discharge bridging the gap while also providing an aesthetic appearance ([0061-0083]). The metal reflection enhancing layer (30; first intermediate filmic layer) is comprised of a metal screen layer in the form of a regular, irregular or stochastic dot screen (repeating pattern) shown by Figures 4 through 6, the metal portions (31) and gap portions (32) of Figures 7 and 8 are shown to be in a repeating alternate pattern, and the metal portions (31) and demetallized dot screen areas (33) of Figures 9 through 12 are shown to be in a repeating alternate pattern, all of which extend over all or substantially all of a planar surface of the magnetic layer (5; first core substrate layer) ([0061-0083]). 
While Holmes et al. teaches that the optically variable magnetic strip assembly (first laminated core stock sheet) is attached to a transaction card (7; second laminated core stock) (Figure 4, 6, 7, 8, 9, 11, 12; [0007-0011, 0016-0028, 0061-0083]), the reference does not expressly teach the component of the transaction card (7; second laminated core stock) as comprising a second core substrate and a second overlay layer. 
Whitney teaches an RFID tag comprising an electrostatic discharge suppression and control system, wherein the RFID tag is comprised of a label layer (130; second overlay), an RFID tag (100), an antenna (108), a panel (106; second laminated core stock) and a pressure sensitive adhesive (110) (Figure 3, [0006-0009, 0022-0036]). Whitney teaches that electrostatic discharge is suppressed by providing an antenna wherein a gap is definite between the first and second portions of the antenna, electrically coupling an RFID device to the first and second portions of the antenna, and depositing a voltage variable material in the gap to electrically couple the first and second portions of the antenna upon occurrence of an electrostatic discharge event ([0006-0009]). 
As both Holmes et al. and Whitney are concerned with suppression of electrostatic discharge in identification devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention, to modify the transaction card (7;second laminated core stock) of Holmes et al. to which the optically variable magnetic strip assembly (first laminated core stock sheet) of Holmes is attached, to be the RFID tag taught by Whitney, to further enhance the suppression of electrostatic discharge in the resultant identification device.  
Regarding claim 10, Holmes et al. in view of Whitney teaches all the limitations of claim 9 above, and Holmes et al. further teaches that the screened metal layer shown by Figures 4 through 6 illustrates an embodiment wherein the plurality of metal portions extends are spaced apart from each other in two or more directions of a plane within the metal reflection enhancing layer (30; intermediate filmic layer). 
Regarding claim 12, Holmes et al. in view of Whitney teaches all the limitations of claim 9 above. Holmes et al. teaches a transparent lacquer (1; first overlay) overlies the metal reflection enhancing layer (30; first intermediate filmic layer) (Figure 4-12; [0007-0011, 0016-0028, 0061-0083]), however, Holmes et al. does not expressly teach that the transparent lacquer (1; first overlay) is at least one mil thick. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the transparent lacquer (1; first overlay) to be any thickness based upon the desired protection of the underlying metal reflection enhancing layer (30; first intermediate filmic layer). For example, one of ordinary skill in the art would recognize that a thicker transparent lacquer (1; first overlay) would provide more protection than a thinner transparent lacquer (1; first overlay), and therefore, would be motivated to provide a thicker transparent lacquer (1; first overlay), such as 1 mil or more in thickness, to protect the underlying layers when the magnetic strip assembly (first laminated core stock sheet) is exposed to harsher environments or frequent usage. 
Regarding claims 16 and 17, Holmes et al. in view of Whitney teaches all the limitations of claim 9 above, and since Holmes et al. teaches a metal reflection enhancing layer (30; intermediate filmic layer) comprised of a discontinuous metal layer 
  Regarding claim 18, Holmes et al. in view of Whitney teaches all the limitations of claim 9 above, and Holmes et al. further teaches as shown by Figures 4 through 12, that the metal portions within the metal reflection enhancing layer (30; intermediate filmic layer) are disposed in and spaced apart from each other in a plane that is parallel to the magnetic layer (5; core substrate layer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mosteller (US 2008/0245865) teaches a multilayer card with an effect generating material layer comprised of metals such as aluminum, copper, tin, wherein metal areas are separated by non-metal areas (Figure 2B, [0013-0020, 0031-0035]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785